UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1386


FATOU NJIE,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 23, 2017                                  Decided: November 9, 2017


Before MOTZ, TRAXLER, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Evelyn R. G. Smallwood, HATCH ROCKERS IMMIGRATION, Durham, North
Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Jessica E.
Burns, Senior Litigation Counsel, Rachel Browning, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fatou Njie, a native and citizen of Gambia, petitions for review of an order of the

Board of Immigration Appeals (Board) dismissing her appeal from the immigration judge’s

decision denying her requests for withholding of removal and protection under the

Convention Against Torture. We have thoroughly reviewed the record, including the

transcript of Njie’s merits hearing before the immigration court and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S.

478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Njie (B.I.A. Feb. 28, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2